Case 1:20-cv-21346-RKA Document 49 Entered on FLSD Docket 10/12/2020 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                      Case No.: 1:20-cv-21346-ALTMAN/Goodman

   MATTHEW EZOLD,
         Plaintiff,
   v.
   TRACFONE WIRELESS, INC.,
         Defendants.
   ______________________________________/

                                     STATUS REPORT
        Pursuant to the Court’s order staying this case and requiring monthly status
  reports regarding the ongoing status of settlement negotiations [ECF No. 47], Plaintiff
  Matthew Ezold and Defendant TracFone Wireless, Inc. jointly advise the Court that they
  continue to communicate with regard to settlement and are preparing for their upcoming
  second day of mediation scheduled for October 17, 2020.

                              Dated: October 12, 2020

   s/ Andrew J. Shamis__________              s/ Aaron S. Weiss_______________
   Andrew J. Shamis (FBN 101754)              Aaron S. Weiss (FBN 48813)
   Email: ashamis@shamisgentile.com           Email: aweiss@carltonfields.com
   Shamis & Gentile, P.A.                     Charles Throckmorton (FBN 101203)
   14 NE 1st Avenue, Suite 705                Email: cthrockmorton@carltonfields.com
   Miami, Florida 33132                       Carlton Fields, P.A.
   Telephone: 305.479.2299                    100 S.E. Second St., Suite 4200
                                              Miami, Florida 33131
   Katrina Carroll                            Telephone: 305.530.0050
   Email: kcarroll@carlsonlynch.com
   Carlson Lynch LLP                    Attorneys for Defendant TracFone
   111 W. Washington Street, Suite 1240
   Chicago, Illinois 60602
   Telephone: 312.750.1265

   Daniel R. Karon
   Email: dkaron@karonllc.com
   Karon LLC
   700 W. St. Clair Ave., Ste. 200
   Cleveland, Ohio 44113
   Telephone: 216.622.1851
Case 1:20-cv-21346-RKA Document 49 Entered on FLSD Docket 10/12/2020 Page 2 of 2




   Adam T. Savett
   Email: adam@savettlaw.com
   Savett Law Offices LLC
   2764 Carole Lane
   Allentown, Pennsylvania 18104
   Telephone: 610.621.4550

   Attorneys for Plaintiff Ezold




                                       2
